7undra pzaprlmt.4  b E. B. Ho. SS6;
             sew
     R e g u la  rPo n,4 6th
                           Ja Tg
                               lla turm8J
                                        a ,no t
     bo lmoa to pay .lalu,  oQpoMatlon or 4amger
     f0r rbtt~ ehm70d        wer.t.0~ 0r mi0ia
     TS, Ror1ra   Clrll   Rtatut.8,   lBR5.


           OTYICEOF Tm AlToramYmumAL


                                              June 17, 19SQ


Chlof Cloric~
Doparuult ot&rloultura
Aumtin, Toam


                           Cpllllon Ro. 0-9E7
                           Ret Fmylmntor danmgw ror oat ton
                                dwtroyml under Art, 7S, R. C.
                                8. 1985, out at funb appro-
                                prlatrd w H. B. Ro. SW, 49th
                                &&8htW,      Regular sw~lon.
           k ara ln reoalpt & four btter   of June R, 1939,
In whioh you request the opinion of thin department .II to
rhrthor 01sf.m ax damages arlslng out 02 tho.&mtruotlon
of ootton under the prorlrlon~ of Artlole 75, Rerlml Clvll
Statutes 1985, xay be psld iron funam appropriated by
IIouS. Biil Ro. W,,#ota   Rqulrr Sesnlon Z6th Xq.lal&ue.
            Chaptor s, nth 4 hmra     fatut00,1985, amthor-
hew the Oomdmlmer of AgrfwultMe todeatroy ootton which
la lnfoc!tod or ooatmlxmtod dth pink boUwupon       oompll-
an00 with the provlrionn of the Aot. Chnpter~9, Title 4
ilao provides ror the preaentatlon and addudloatlon of
olalms by lifrotod praoua miring out af the mforoemnt
of the provisions bhordn oontalwl.
          The Tltlo and Bootion 1 of Eoure Blll Ro. 596,
~o~w~ylalaturs,    Aata 1939. Regular &wlon, proride as

          *AN ACTmcurmgan omorgsnoy appropriation
Bononblo ~rlw          f. Dm@mu~,    June 17, 19S9, Paga L


          "6ootlcmL Th.tthe  wmof~lwoaTholuuld
      Dollds (#l&000),or so muohthonof lm ry bo
      aoomcmry, L hmroby appropriated out of my
      ronoya In the Oenonl Rovonuo not horotaiora
      &ppro@etodI arid 1one la to ba lpproprlmtad
      In om~pllanoe with the iitetutm gororning the
      wpwdlturw oftha Agrloultural Department in
                   with
      lo o o r da no e thr appropriation mda by the
      h?Uhr WWiOn       Of the ?lftY-fifth  LWlml&.ura
      an& the uw la horoby l    ppx$prlat.ed ior the rollor-
                             aalarlrs and other 0

                 S. Title 4 R la d Cl 11 Statutea or the
      bto
      g,sd
               or Texae-. 16~9.%&         l
                                     a’tha Pink Bollworm
                  mmndimntmthemto, no salary to OXOOO~
                         thowmd, Four Hundred and Fifty
                           par ynr.”
             llw appropriation fnund on p&lS68,       Aatrr at the
 ?orty-fifth    Iaglmlaturm, to whloh this mugonoy approprla-
.,tlon in .*\tppMmntal, pzwldos    in part an rom+f~r
                       ‘AtxtIcuLToRAL=AItTbmT
                                         For   the   YOU8 &lllg



              WL    Sa la r ay ndlth u
              lxpwu10~In mootion
              u~daQalnlstretlon~0r
              Cha or S Tltlo 4
              mbrii or- &ii   st&t.ct,
              lS85, known AS the2dxk
              Roilwurm XAW,no mlary
              to ‘broeod I)l&O per par         #lEpULQ?      #16,000.00*
           That .ther@ la a al&r dlstlnatlon betweitmthe
appropriation of money6 tor thr payment ob 01aiPI m6
damages uisln     out of the enf.co(llllomt of the piwvlalonrr
of Chapter S, 4l tie 4i and the payment of 8alnrlea and
other adminlatratlrs erpxwea, we think le manlfent.
Without ~~romlng at length to the rarloua ionnsr dopart-
mental appropdatlon billa, we note that the Legislature
ha8 regularly appropriated in the general departmental
appropriation bllle, money6 in mubstentlally the.same
amounts, and for aubstantlally the name purp=er       a6
those reolted in that *ion       or the Aat or the +orty-rirth
Legislature quoted above. Frc@ time to tlmo it ha6 El80
beon neoawaxy to Igka owirgenoy lp roprlatlonn in nub-
=tmtl8llr    th. .me -u&t    anO-ia Pikm *urposs* .s that
Oontlne~ in Rouse Bill Ho. SS6, Aots Fmty-mizq, bgiah-
turo.
              ArtlUla 81, Rorllred Clrll       Statutes,   1926, provides
ELIr0iiarn:
           *All olaime for dnnartea and olairmr for eommn-
     satlon uisinp r       the (IpllorOllpentor the provision8
     -6       law shalf?o.paldon oortlfled      utatenent
     by the Ohairman or the Compensation Claim Board,
     or up” oertlried’oopy    or the riw     judmnt or ,t$
     gooorablo   Char168 Z. hughmn,   Juno 17, 19S9,   Pa&e   S


     fll eelerlr end other •XDOM~O lnourredin the ad-
     Unletntlon   or thle la wlhall bo pld in the wul
     rry upon 6 86rtlrlod etatemont of tho Ommleelona




          Again Ln~lWZltho hgleleturondm        l   appropriation
la the cum qr #600,000.00 ior the paymnt or oW.ae aoau&ulatod
~~~oob~re     lQg9 thro    lose, arlelng out or tho lnforooment
          . Aote, 4Srd% g., let C. 1., oh. 87, 8. B. Ro. 68,
p. 2&c.
           fn~pmvldlng that the ronoy approprletod    by Houet
Xl1 Ro. X536,4dth hglel6tU-6, 6h0uld be 84604 "to p6y e.1+06
end othor lxponeo at tho lnepootloa work’lnoldent to they        *%
o&ion of tho p lli bollwom md the admlnletmtionof ChapterS:
TM10 4", tho general oleueo, "aad tho ldmialetratlon oi Chapter
S, Title 4," IO llmlted ln ranlng to lxpeneee or a genmrel        .
ldminletretlvo oheraoter, ae that torn 16 geaerelly uaderetood,
nooeeearyor lnaldont.to the lnforoement of tho rovl6lone of
the sot.   For a prtlal llet o$Noh ltome000 tiet portlonor
8. B. Ro. 15, Slth.Lgleleture,     qwtod  .boro.  Tho tltl& of
Rouee Bill Ro. SS6 olouly      dome not iaoludo the payment of
damages or olalme 6ut ooat~pktoelnepeotlohend        lafcrooraent
of the pink bollwom hi.
            It le our opinion ttit Rouee Bill Rc. SS6, Aote
Regular Soeelon, 46th bgln.laturo;   doe6 not mithorleepayment
or olaliae,oompeneatlon or damage., out of the iundo theroln
epproprlatod, for oottonwhloh ha6 been deotroyOd.by    virtue
of the term8 of Art1010 73, Revleed Civil Sthtutoi$ 1965.
                                  Yours very truly
                             ATIORNIYWiF&U OF Tl$fiS
                             By (el@ed     ) Cecil C. C-ok
                                         Cool1 0. Cenmmok
                                                Aosletant
ocotoo
          This opinion ha6 been ooneldered la sonforenoo,         approved,
end hereby ordered moorM.

                              t$yi;di GEE       C,:MAI’m
                              Attorney’Oeneral
                                            of Texas